DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/020,244, filed on 9/14/2020.
As per the Preliminary Amendment filed on 9/14/2021, claims 1-15 are currently amended. Claims 1-15 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. EP19382802.7, filed on 09/16/2019.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/14/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 1 and 12 are objected to because of the following informalities:
Regarding Claim(s) 1, claim 1 recites the limitation “characterized in that” and “so that being activable”.  It’s unclear what the Applicant regards as being “characterized in that”.  Appropriate correction is required.
Regarding Claim(s) 12, claim 12 recites “characterized in that it further comprises:”.  It is unclear as to what “it” is. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1, 5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US 2017/0039567; Hereinafter “Stern”) in view of Akhtar et al. (US 2019/0066093; Hereinafter “Akhtar”).
Regarding claim 1, Stern teaches a system for user authentication and/or authorization, comprising: 
a passive card configured to encode a first portion of an authentication or authorization code for a user via a set of capacitive points (Stern: Fig. 3B, Fig. 4A, Para. [0037], For example, touchscreen display 107B may detect capacitive ink printed on top of item 200 when item 200 is pressed onto touchscreen display 107B. Touchscreen display 107B may determine a pattern of capacitive ink printed on the card and generate data representing the pattern for sending to a CPU or other device in mobile device 107. Para. [0042], The markings may be printed in a pattern that is known to at least one other device (e.g., merchant device 105). For example, a device such as FSP system 101A may generate a random or pseudo-random pattern and print capacitive ink on card 200A in that pattern (or cause such a pattern to be printed). In one aspect, pattern 201D may include more than one marking printed with capacitive ink. In another aspect, pattern 201D may be sized such that it is no larger than a typical touchscreen display. For example, pattern 201D may be sized such that it is no wider than substantially all touchscreen displays (e.g., two inches). [first portion authentication code includes random or pseudo-random pattern known to a touchscreen device]); and 
a portable computing device with a capacitive screen and configured to encode a second portion of said authentication or authorization code (Stern: Fig. 3B, Fig. 4A, Para. [0065], [0037], For example, touchscreen display 107B may detect capacitive ink printed on top of item 200 when item 200 is pressed onto touchscreen display 107B. Touchscreen display 107B may determine a pattern of capacitive ink printed on the card and generate data representing the pattern for sending to a CPU or other device in mobile device 107. [generating data to send to CPU includes encoding a second portion authorization code limitation] Para. [0057], In step 327, mobile device 107 encodes the attributes of the detected markings as a proposed pattern. For example, mobile device 107 may compile a data structure comprising locations (e.g., (x, y) coordinates) of each marking detected.), characterized in that the set of capacitive points are connected to an electronic circuit so that being activable by physical contact of the user or with an electrical ground (Stern: Para. [0056], In step 323, mobile device 107 may detect one point of contact from pattern 201D. For example, as explained above, pattern 201D may be implemented using one or more markings printed using capacitive ink. When such a marking is pressed against touchscreen display 107B, touchscreen display 107B may detect each marking as a point of contact, similar to detecting a finger or stylus press on touchscreen display 107B. Step 323 further represents detecting and recording (e.g., in memory) at least one of a location (e.g., an (x,y) location relative to the dimensions of touchscreen display 107B or mobile device 107), a size (e.g., in pixels or millimeters), or shape (e.g., the number of sides) of one of the markings on pattern 201D.), 
such that once the user has requested access to a specific service or to a specific operation (Stern: Para. [0051]-[0054]), and when at least some of the capacitive points are activated and the passive card is in contact with the capacitive screen, the portable computing device is further configured to read the set of capacitive points decoding the first portion of the authentication or authorization code,  (Stern: Fig. 3B, Fig. 4A, Para. [0056], Para. [0062], As another example, pattern 201E may comprise a symbol, barcode, or other encoded information, and step 347 may represent compiling a data structure comprising a decoded representation of one or more symbols (e.g., the data represented by pattern 201E). Mobile device may then send a communication including the data structure to authentication system 101B over a network such as network 103. [pattern such as 201E in Fig. 2B may be detected in capacitive ink on touchscreen and decoded]), 
providing the authentication or authorization code, which is used as cryptographic key to grant access to said specific service or specific operation to the user (Stern: Para. [0057], Mobile device may then send a communication including the data structure to authentication system 101B over a network such as network 103. Para. [0058], In step 331, authentication system 101B may receive the communication and extract the received data structure representing a captured pattern.).
Stern does not explicitly teach and to cryptographically sign the decoded first portion using said encoded second portion of the authentication and authorization code.
In an analogous art, Akhtar teaches and to cryptographically sign the decoded first portion using said encoded second portion of the authentication and authorization code (Akhtar: Para. [0063], In some embodiments of the invention, the reference orientation associated with the payment card may be an orientation that is registered for the payment card, the reference orientation being selected by the user at the time of registration. In alternate embodiments, the reference orientation may be generated by the card issuer. The reference orientation may be generated by encrypting payment card information with encryption keys known only to the card issuer. The payment card information used for the encryption may be any one or more of: payment card number, payment card expiration date and card security code. Para. [0067]-[0070], In an embodiment, generating the computer-readable payment information can include: [0067] a. step 308a: identifying a plurality of characters within the one or more pixel images obtained in step 304a, and [0068] b. step 308b: generating the computer-readable payment card information using the plurality of identified characters and the one or more pixel images. [0069], At step 308a, the plurality of characters within the one or more pixel images is identified. The received plurality of characters is computer-readable, and can be merged to form computer-readable payment card information. [0070], At step 308b, the computer-readable payment card information is generated using the plurality of identified characters. [determined orientation obtained from reference image of card such as card number, expiration date, or security code, and then encrypted by keys known to card issuer]),
providing the authentication or authorization code, which is used as cryptographic key to grant access to said specific service or specific operation to the user (Akhtar: Para. [0073], (v) transmit the computer-readable payment card information to a payment processor module.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Akhtar with the system and method of Stern to include and to cryptographically sign the decoded first portion using said encoded second portion of the authentication and authorization code because this functionality provides secure transmission of an authentication code from the mobile device to a payment processor by encrypting the orientation information for transmission and advantageously authenticates a user and verifies physical possession of the card (Akhtar: Para. [0020]). 
Regarding claim 5, Stern, in combination with Akhtar, teaches the system of claim 1, wherein the first portion of the authentication or authorization code depends at least on the shape, size and/or position of the set of capacitive points in the passive card (Akhtar: Fig. 1, Para. [0043], b. step 304: determining, using the input signals, an orientation of the payment card that is placed on the capacitive touch sensor; Para. [0059], At step 304c, a character-orientation set is generated using the identified character. The character-orientation set includes one or more patterns corresponding to the identified character in one or more orientations. Each of the one or more patterns includes a pixel image of the identified character in an orientation and data identifying the orientation.).
Regarding claim 7, Stern, in combination with Akhtar, teaches the system of claim 1, wherein at least two of the set of capacitive points are located in predefined parts of the passive card or wherein the set of capacitive points form a unique figure (Stern: Para. [0056], In step 323, mobile device 107 may detect one point of contact from pattern 201D. For example, as explained above, pattern 201D may be implemented using one or more markings printed using capacitive ink. When such a marking is pressed against touchscreen display 107B, touchscreen display 107B may detect each marking as a point of contact, similar to detecting a finger or stylus press on touchscreen display 107B.).
Regarding claim 8, Stern, in combination with Akhtar, teaches the system of claim 1, wherein the set of capacitive points are arranged divided in sets, wherein each set is connected to a different user connection point (Akhtar: Para. [0054], c. step 304c: generating a character-orientation set using the identified character, the character-orientation set including one or more patterns corresponding to the identified character in one or more orientations; and Para. [0055] d. step 304d: determining the orientation of the payment card by matching a pattern in the character-orientation set with the identified character within the one or more pixel images. Para. [0059]-[0060]).
Regarding claim 9, Stern, in combination with Akhtar, teaches the system of claim 1, wherein the passive card is divided into different logical areas, each one comprising a set of capacitive points encoding a different first portion, each different first portion being to authenticate a different service or to authorize a different operation (Akhtar: Para. [0071], Additionally, the trained neural network can be trained to recognize different arrangements of the payment card information, correctly identify corresponding fields such as a name, card number and expiry date present on payment card and append at least one identifier to the computer-readable payment card information, the identifier uniquely identifying the relevant field to which the computer-readable payment card information belongs. For example, the payment cards used in the relevant feature variables can include Mastercard® World Elite™ payment cards, which has a specific arrangement of the payment card information (e.g. name of cardholder, expiry date and card number). The second neural network can be trained such that the arrangement associated with Mastercard® World Elite™ payment cards is recognized, and that the identifiers uniquely identifying the relevant fields are correctly attributed the computer-readable payment card information. [one logical area may include the card number while a second logical area may include the security code]).
Regarding claim 10, Stern, in combination with Akhtar, teaches the system of claim 1, wherein the portable computing device is a mobile phone, a laptop or a tablet and wherein the second portion of the authentication or authorization code is encoded in a subscriber identification module, SIM, of the portable computing device or in a memory thereof with restricted access (Stern: Fig.1, Fig. 3B, Fig. 4A, Para. [0065], [0037], For example, touchscreen display 107B may detect capacitive ink printed on top of item 200 when item 200 is pressed onto touchscreen display 107B. Touchscreen display 107B may determine a pattern of capacitive ink printed on the card and generate data representing the pattern for sending to a CPU or other device in mobile device 107. [generating data to send to CPU includes encoding a second portion authorization code limitation] Para. [0057], In step 327, mobile device 107 encodes the attributes of the detected markings as a proposed pattern. For example, mobile device 107 may compile a data structure comprising locations (e.g., (x, y) coordinates) of each marking detected.)).
Regarding claim 11, Stern, in combination with Akhtar, teaches the system of claim 1, wherein some of the capacitive points of the set of capacitive points include information about the user or metadata about a card distributor, the information or the metadata being encoded with an encoding system different to the encoding system used to encode the first portion of the authentication or authorization code (Akhtar: Para. [0063], In some embodiments of the invention, the reference orientation associated with the payment card may be an orientation that is registered for the payment card, the reference orientation being selected by the user at the time of registration. In alternate embodiments, the reference orientation may be generated by the card issuer. The reference orientation may be generated by encrypting payment card information with encryption keys known only to the card issuer. The payment card information used for the encryption may be any one or more of: payment card number, payment card expiration date and card security code.).
Regarding claim 12, Stern teaches a user authentication and/or authorization method, comprising: encoding a first portion of an authentication or authorization code for a user through a set of capacitive points (Stern: Fig. 3B, Fig. 4A, Para. [0037], For example, touchscreen display 107B may detect capacitive ink printed on top of item 200 when item 200 is pressed onto touchscreen display 107B. Touchscreen display 107B may determine a pattern of capacitive ink printed on the card and generate data representing the pattern for sending to a CPU or other device in mobile device 107. Para. [0042], The markings may be printed in a pattern that is known to at least one other device (e.g., merchant device 105). For example, a device such as FSP system 101A may generate a random or pseudo-random pattern and print capacitive ink on card 200A in that pattern (or cause such a pattern to be printed). In one aspect, pattern 201D may include more than one marking printed with capacitive ink. In another aspect, pattern 201D may be sized such that it is no larger than a typical touchscreen display. For example, pattern 201D may be sized such that it is no wider than substantially all touchscreen displays (e.g., two inches). [first portion authentication code includes random or pseudo-random pattern known to a touchscreen device]); and 
encoding a second portion of said authentication or authorization code in a portable computing device having a capacitive screen (Stern: Fig. 3B, Fig. 4A, Para. [0065], [0037], For example, touchscreen display 107B may detect capacitive ink printed on top of item 200 when item 200 is pressed onto touchscreen display 107B. Touchscreen display 107B may determine a pattern of capacitive ink printed on the card and generate data representing the pattern for sending to a CPU or other device in mobile device 107. [generating data to send to CPU includes encoding a second portion authorization code limitation] Para. [0057], In step 327, mobile device 107 encodes the attributes of the detected markings as a proposed pattern. For example, mobile device 107 may compile a data structure comprising locations (e.g., (x, y) coordinates) of each marking detected.); 
characterized in that it further comprises: connecting the set of capacitive points to an electronic circuit, so that being activable by physical contact of the user or with an electrical ground (Stern: Para. [0056], In step 323, mobile device 107 may detect one point of contact from pattern 201D. For example, as explained above, pattern 201D may be implemented using one or more markings printed using capacitive ink. When such a marking is pressed against touchscreen display 107B, touchscreen display 107B may detect each marking as a point of contact, similar to detecting a finger or stylus press on touchscreen display 107B. Step 323 further represents detecting and recording (e.g., in memory) at least one of a location (e.g., an (x,y) location relative to the dimensions of touchscreen display 107B or mobile device 107), a size (e.g., in pixels or millimeters), or shape (e.g., the number of sides) of one of the markings on pattern 201D.); 
once the user has requested access to a specific service or to a specific operation and when at least some of the capacitive points are activated and the passive card is in contact with the capacitive screen reading, by the portable computing device, the capacitive points, decoding the first portion of the authentication or authorization code (Stern: Fig. 3B, Fig. 4A, Para. [0051]-[0054], Para. [0056], In step 323, mobile device 107 may detect one point of contact from pattern 201D. For example, as explained above, pattern 201D may be implemented using one or more markings printed using capacitive ink. When such a marking is pressed against touchscreen display 107B, touchscreen display 107B may detect each marking as a point of contact, similar to detecting a finger or stylus press on touchscreen display 107B. Step 323 further represents detecting and recording (e.g., in memory) at least one of a location (e.g., an (x,y) location relative to the dimensions of touchscreen display 107B or mobile device 107), a size (e.g., in pixels or millimeters), or shape (e.g., the number of sides) of one of the markings on pattern 201D. Para. [0062], As another example, pattern 201E may comprise a symbol, barcode, or other encoded information, and step 347 may represent compiling a data structure comprising a decoded representation of one or more symbols (e.g., the data represented by pattern 201E). Mobile device may then send a communication including the data structure to authentication system 101B over a network such as network 103.); and 
providing the authentication or authorization code, which is used as cryptographic key for granting access to said specific service or specific operation to the user (Stern: Para. [0057], Mobile device may then send a communication including the data structure to authentication system 101B over a network such as network 103. Para. [0058], In step 331, authentication system 101B may receive the communication and extract the received data structure representing a captured pattern.).

In an analogous art, Akhtar teaches cryptographically signing, by the portable computing device, the decoded first portion using the stored second portion of the authentication or authorization code (Akhtar: Para. [0063], In some embodiments of the invention, the reference orientation associated with the payment card may be an orientation that is registered for the payment card, the reference orientation being selected by the user at the time of registration. In alternate embodiments, the reference orientation may be generated by the card issuer. The reference orientation may be generated by encrypting payment card information with encryption keys known only to the card issuer. The payment card information used for the encryption may be any one or more of: payment card number, payment card expiration date and card security code. Para. [0067]-[0070], In an embodiment, generating the computer-readable payment information can include: [0067] a. step 308a: identifying a plurality of characters within the one or more pixel images obtained in step 304a, and [0068] b. step 308b: generating the computer-readable payment card information using the plurality of identified characters and the one or more pixel images. [0069], At step 308a, the plurality of characters within the one or more pixel images is identified. The received plurality of characters is computer-readable, and can be merged to form computer-readable payment card information. [0070], At step 308b, the computer-readable payment card information is generated using the plurality of identified characters. [determined orientation obtained from reference image of card such as card number, expiration date, or security code, and then encrypted by keys known to card issuer]), and 
providing the authentication or authorization code, which is used as cryptographic key for granting access to said specific service or specific operation to the user (Akhtar: Para. [0073], (v) transmit the computer-readable payment card information to a payment processor module.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Akhtar with the (Akhtar: Para. [0020]). 
Regarding claim 13, claim 13 is rejected under the same rational as claim 11.
Regarding claim 14, claim 14 is rejected under the same rational as claim 5.
Regarding claim 15, claim 15 is rejected under the same rational as claim 8.


Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US 2017/0039567; Hereinafter “Stern”) in view of Akhtar et al. (US 2019/0066093; Hereinafter “Akhtar”) in view of Yoshida (US 2020/0257408).
Regarding claim 2, Stern, in combination with Akhtar, teaches the system of claim 1. Stern, in combination with Akhtar, does not explicitly teach wherein each capacitive point includes at least one electric resistance by which it connects to said electronic circuit.  In an analogous art, 
In an analogous art, Yoshida teaches wherein each capacitive point includes at least one electric resistance by which it connects to said electronic circuit (Yoshida: Para. [0024], the said plurality of first electrodes are connected by the said linear conductive member as a bundle or each separately, the said linear conductive member formed on the said first surface or another first surface is a solid matter of ink having a volume resistivity of 1×10.sup.−5 Ω.Math.cm or less, and a conductor pattern may be formed of which each respective position is detectable by the said panel when the area formed with at least the said first electrodes is in a state of making contact with or coming into proximity to the said panel through each respective physical quantity including those of the said plurality of first electrodes. Para. [0040]).  
(Yoshida: Para. [0063]). 
Regarding claim 3, Stern, in combination with Akhtar and Yoshida, teaches the system of claim 2, wherein the electric resistances of the capacitive points are equal (Yoshida: Para. [0634], As shown in FIG. 96(A), the electrode layout shape is not configured with a plane but with a linear layout pattern shape, and the electrodes 111D, 111E and the indicator electrodes 51, 52 are configured with a plurality of concentric line segments. The concentric circles are radially connected by eight equally spaced straight line segments so that no increase in local resistance occurs when the area of the electrode is viewed as a plane.).
Regarding claim 4, Stern, in combination with Akhtar and Yoshida, teaches the system of claim 2, wherein the electric resistances of the capacitive points are different (Yoshida: Fig. 88, Fig. 86, Para. [0592], Likewise, only the information electrode 111E connected to the second indicator electrode 52 which is in a direct current conduction state with the finger 55 of the card 110B6 is connected to the electrostatic capacitance Ch between the human body via the finger and the device 200 by the resistance Rf2. Thus, it is possible to change the detection capacitance Cm and the detection current I.sub.RX, not shown, for detecting the state of the touch panel 201 directly under the information electrode 111E to detectable capacitance values and current values. Para. [0593] [resistance of Point 111E is different than point 111D]).

Claim(s) 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US 2017/0039567; Hereinafter “Stern”) in view of Akhtar et al. (US 2019/0066093; Hereinafter “Akhtar”) in view of Ha (US 2019/0278457).
Regarding claim 6, Stern, in combination with Akhtar, teaches the system of claim 1. Stern, in combination with Akhtar, does not explicitly teach wherein the first portion of the authentication or authorization code further depends on a time constant of the set of capacitive points.  
In an analogous art, Ha teaches wherein the first portion of the authentication or authorization code further depends on a time constant of the set of capacitive points (Ha: Para. [0053], In an example embodiment, additional data is stored in the substrate by switching the switches 135 between on and off states in a specific time sequence. For example, turning on switch P followed by turning on switch Q corresponds to a different identification compared with turning on switch Q followed by turning on switch P [capacitors charge and discharge at a specific rate with respect to time when power or voltage is supplied or removed] Para. [0073], [0075]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ha with the system and method of Stern and Akhtar to include wherein the first portion of the authentication or authorization code further depends on a time constant of the set of capacitive points because this functionality provides for capacitive points to function after the card has been in a passive mode to save energy (Ha: Para. [0075]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. US 2012/0306813 by Foerster et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437